Citation Nr: 0721043	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956.   His military occupational specialty was in 
explosive ordnance disposal. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 decision by the RO in Manchester, 
New Hampshire.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2006. 
He also presented testimony at an RO hearing in November 
2005.  Transcripts of both hearings are associated with the 
veteran's claims folders. 

A claim for entitlement to service connection for 
hypertension was withdrawn by the veteran in a November 200 
letter.


REMAND

The veteran contends that he incurred peripheral neuropathy 
during service as a result of handling explosive ordnance 
including trinitrotoluene (TNT), and Royal Demolition 
Explosive (RDX), and other toxic substances.   In support of 
this theory the appellant has presented several medical 
articles, credible sworn testimony, and a conditional, albeit 
favorable, nexus opinion dated in November 2003 opinion by 
James A. Whitlock, M.D., a board certified neurologist.  
Unfortunately, the veteran has never been afforded a VA 
examination in connection with this claim.  Accordingly, 
further development is in order.
 
Therefore, this case is REMANDED for the following actions:
 
1.  The RO should contact the veteran and 
request that he provide any additional 
evidence in his possession which links 
his current peripheral neuropathy to his 
military service, to include his military 
duties.  If another favorable medical 
opinion is submitted, the veteran should 
request that the health care provider 
include the basis for any opinion 
offered, to include a synopsis of the 
evidence reviewed.
 
2.  The RO should schedule the veteran 
for a VA neurological examination by a 
board certified neurologist to determine 
the nature and etiology of any diagnosed 
peripheral neuropathy.  The veteran's 
claims folder must be provided to the 
examiner for review. Following the 
examination, the neurologist must offer 
an opinion whether it is at least as 
likely as not that the appellant's 
peripheral neuropathy is related to 
service,, to include his inservice 
occupational exposure to TNT, RDX, and 
other chemical compounds.  A complete 
rationale must be offered for any opinion 
offered.  

3.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review. 

6.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 
5100, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2006).    

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).





 Department of Veterans Affairs


